Action to recover damages for breach of contract. Order insofar as it denied plaintiff’s application to examine the defendant in respect of damages .under item 5 of his notice of motion, and insofar as it denied him a discovery and inspection in respect of all items set out in his demand, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted; the examination to proceed on five days’ notice. The subject matter upon which examination before trial and discovery and inspection was sought is an integral part of the plaintiff’s cause of action. The action being one at law and on contract, such an examination and discovery and inspection have long been sanctioned. (Burns V. Lipson, 204 App. Div. 643; Cohen v. Cohen, 267 App. Div. 918; Super v. National Bank of Far Boekaway, 265 App. Div. 941.) Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.